Exhibit PROMISSORY NOTE Principal Loan Date Maturity Loan No Call/Coll Account Officer Initials $1,000,000.00 05-16-2008 05-16-2009 42431 10270 References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing " * * *" has been omitted due to text length limitations. Borrower: AEROGROW INTERNATIONAL, INC. JACK J. WALKER 6075 LONGBOW DRIVE SUITE 200 BOULDER, CO 80301 Lender: First National Bank Canyon Branch 11 55 Canyon Blvd. Boulder, CO 80302-51 21 Principal
